Citation Nr: 1002703	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-22 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating for posttraumatic stress 
disorder (PTSD) in excess of 30 percent from the effective 
date of the grant of service connection on April 4, 2000 to 
April 27, 2005, and in excess of 50 percent from April 28, 
2005.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA), Appeals Management Center (AMC), in 
Washington, D.C.  In this decision service connection for 
PTSD was granted and a 30 percent evaluation was assigned 
effective April 4, 2000.  In a subsequent rating decision in 
May 2008, the RO increased the evaluation to 50 percent, 
effective September 7, 2007.  In May 2008, the RO changed the 
effective date for the 50 percent evaluation to April 28, 
2005.  The Veteran appeals these assigned ratings.  In March 
2009, the Veteran testified before the undersigned at a Board 
hearing at the RO.  A transcript of that hearing has been 
incorporated into the claims file.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

At the Board hearing in March 2009, the Veteran and his 
representative asserted that there are missing medical 
records in the Veteran's claims file and that, as such, all 
of the facts of the Veteran's case were not properly before 
the examiners and decision makers.  In this regard, the 
record indicates that there are missing medical records from 
the Boston Vet Center at Kenmore Square which, as the Veteran 
testified to, is a part of the VA Boston Health Care Center.  

On file is a July 2003 letter from S.T., M.A., of the Boston 
Vet Center stating, in part, that the Veteran became a client 
of the facility in June 1998 and thereafter underwent 
individual readjustment counseling and became an active 
member of a weekly Vietnam Veterans Support Group "to this 
date".  However, a review of the claims file shows that 
while requests were made in April 2005 for all treatment 
records from the Boston Vet Center for the period from 
"January 1998 to the present", the only record the RO 
received from that facility was a narrative letter almost 
identical in content to the July 2003 narrative letter.  
Moreover, the symptoms as noted on these narratives pertain 
only to the Veteran's symptoms "[o]ver the past year".  In 
short, there are no actual psychiatric treatment records on 
file that are dated prior to 2005.  

VA is required by regulation to make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency, including service medical records.  VA 
may only end these efforts if it is concluded that the 
records sought do not exist or that further attempts to 
obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2) 
(2009); see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999) [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, it is essential that the complete 
records from the Boston Vet Center be obtained beginning in 
January 1998 and reviewed in conjunction with this appeal.  
In the event that these identified records are no longer 
available, a notation to that effect should be made in the 
claims file.  38 U.S.C.A. § 5103A(b).  

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Copies of psychiatric treatment 
records from the Boston Vet Center, 
covering the period from January 1998 to 
the present, should be obtained and 
associated with the claims folder.  If 
this request for treatment records is not 
successful, the AMC/RO should document the 
claims file and inform the appellant and 
his representative of this so that they 
will have an opportunity to obtain and 
submit the records themselves.

2.  The AMC/RO should then review the 
claims file and determine if the claim on 
appeal can be granted.  If not, the 
appellant and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

